                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        AARON BROWN,                                      Case No. 19-cv-04399-HSG
                                   8                       Petitioner,                        ORDER DENYING PETITION FOR
                                                                                              WRIT OF HABEAS CORPUS;
                                   9                v.                                        GRANTING LEAVE TO PROCEED IN
                                                                                              FORMA PAUPERIS; DENYING
                                  10        DEPT. 15, et al.,                                 PENDING MOTIONS AS MOOT;
                                                                                              DENYING CERTIFICATE OF
                                  11                       Respondent.                        APPEALABILITY
                                  12
Northern District of California
 United States District Court




                                  13             Petitioner has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.
                                  14   § 2254 challenging state court decisions in May and June 2019 that denied his Mardsen motion
                                  15   and that found him incompetent to stand trial pursuant to California Penal Code § 1370. Dkt. No.
                                  16   13. Petitioner alleges that the state court decisions violated his right to effective assistance of
                                  17   counsel and his right to be free of double jeopardy, and that the state court made these unfavorable
                                  18   rulings in retaliation for his accessing the courts. Dkt. No. 13 at 5.
                                  19                                         STANDARD OF REVIEW
                                  20             This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  21   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  22   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A
                                  23   district court considering an application for a writ of habeas corpus shall “award the writ or issue
                                  24   an order directing the respondent to show cause why the writ should not be granted, unless it
                                  25   appears from the application that the applicant or person detained is not entitled thereto.” 28
                                  26   U.S.C. § 2243.
                                  27   //
                                  28   //
                                   1                                              DISCUSSION

                                   2          Section 2254 allows a federal court to consider whether a state prisoner’s custody pursuant

                                   3   to a state court judgment violates the federal Constitution or federal law or federal treaties. 28

                                   4   U.S.C. § 2254(a). The instant petition challenges a competency finding made during the course of

                                   5   a state court trial, and not the conviction or judgment that has resulted in the petitioner’s custody.

                                   6   This Court therefore may not review the challenged state court rulings. If petitioner is being held

                                   7   in custody pursuant to a conviction that he believes violates the federal Constitution or federal

                                   8   law, he may file a habeas petition in this court pursuant to 28 U.S.C. § 2254(a) to challenge the

                                   9   conviction and related custody after the conviction is final and he has exhausted his state court

                                  10   remedies.1 28 U.S.C. § 2254(b).

                                  11                                CERTIFICATE OF APPEALABILITY

                                  12          The federal rules governing habeas cases brought by state prisoners require a district court
Northern District of California
 United States District Court




                                  13   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  14   appealability. See Rules Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of

                                  15   appealability “only if the applicant has made a substantial showing of the denial of a constitutional

                                  16   right,” 28 U.S.C. § 2253(c)(2), and the certificate must indicate which issues satisfy this standard.

                                  17   Id. § 2253(c)(3). “Where a district court has rejected the constitutional claims on the merits, the

                                  18   showing required to satisfy § 2253(c) is straightforward: [t]he petitioner must demonstrate that

                                  19   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

                                  20   or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made such a

                                  21   showing, and, accordingly, a certificate of appealability will be denied.

                                  22                                              CONCLUSION

                                  23          For the reasons stated above, the Court orders as follows. Petitioner’s requests for leave to

                                  24   proceed in forma pauperis are GRANTED. Dkt. Nos. 8, 14. The Court DISMISSES the petition

                                  25   for a writ of habeas corpus for failure to state a cognizable claim for federal habeas relief and

                                  26
                                  27
                                       1
                                  28    The Court notes that petitioner is challenging recent state court decisions, and that it is therefore
                                       unlikely that petitioner’s conviction is final or that his state court remedies have been exhausted.
                                                                                           2
                                   1   DENIES a certificate of appealability. The Clerk shall enter judgment in favor of respondent,

                                   2   deny all pending motions as moot, and close the file.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 9/27/2019

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
